DETAILED ACTION
	Claims 1-6, 8-16, 18-19, and 21-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to the specification has overcome the objections. The objections to paragraphs [0031] and [0033] of the specification have been withdrawn.
	The amendment to claim 9 has overcome the objection. The objection to claim 9 has been withdrawn.

Response to Arguments
Applicant’s arguments, see the section titled “Rejections under 35 U.S.C. 112” on page 7 of the reply filed 08/15/2022, with respect to the rejection of claim 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 12 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see the section titled “Rejections under 35 U.S.C. 103” on page 7 of the reply filed 08/15/2022, with respect to the rejections of claims 1-3, 5-6, 8-13, 15-16, and 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-3, 5-6, 8-13, 15-16, and 18-19 under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-16, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Gurin (US 2017/0045890 A1) discloses a method for reserving a vehicle (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings), the method comprising:
receiving a request to reserve a vehicle from a user device, wherein the request indicates a desired vehicle characteristic (In paragraphs [0064-0065], Gurin discloses that a user accesses a website for reserving a vehicle from a fleet of shared transportation vehicles and upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings (desired vehicle characteristics));
identifying an available vehicle capable of providing the vehicle characteristic (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location; see also paragraph [0068] where Gurin discloses that the user may reserve a vehicle having some indicator of availability; see also paragraph [0065], where, in the case that, for example, the user reserves a type-A-vehicle but the user's preferred vehicle settings stored in the database and/or server relate to a type-B vehicle, the user’s preferred feature settings are converted for the type-B vehicle to substantially replicate (provide) the user's preferred vehicle settings);
determining a change to the vehicle to provide the vehicle characteristic (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features (performing change to the vehicle to provide the vehicle characteristic));
reserving the vehicle (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location); and
providing a notification to the vehicle or operator of the change and the reservation (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features).
Coburn (US 11,117,534 B2) teaches changing the vehicle to provide the vehicle characteristic when the user device is within a threshold distance of the vehicle (From column 6 line 31 to column 7 line 52, Coburn teaches in step 410 that as the user moves into range of sensor 44b (or within a threshold distance of the vehicle), a digital signature and/or certificate of authorization associated with the user may be received from personal device 46 (user device) to determine if the user is new or has previously operated vehicle 10, and when the user approaching vehicle 10 is determined to have previously operated vehicle 10, processor 64 institutes a set of adjustments for one or more of the adjustable components that were previously made by the user or previously determined by controller 60 to be appropriate for the user).
Although in paragraph [0063] Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings, where a vehicle's customizable features may include, for example, driver seat position, passenger seat position, head rest position, driver seat temperature, or passenger seat temperature, the prior art of record, alone or in combination, does not explicitly disclose wherein the vehicle characteristic indicates a seat configuration, a seat orientation, a seat characteristic, a workspace configuration, and a storage configuration.

Regarding claim 8, Gurin (US 2017/0045890 A1) discloses a system for reserving a vehicle (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings), the system comprising:
a receiver configured to receive a request to reserve a vehicle, wherein the request indicates a desired vehicle characteristic (In paragraphs [0064-0065], Gurin discloses that a user accesses a website for reserving a vehicle from a fleet of shared transportation vehicles and upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings (desired vehicle characteristics));
a controller configured to determine a change to the vehicle that will satisfy the vehicle characteristic (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features (performing change to the vehicle to provide the vehicle characteristic)); and
a dynamic grid system configured to implement the change to the vehicle (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings, where a vehicle's customizable features may include, for example, driver seat position, passenger seat position, head rest position, driver seat temperature, or passenger seat temperature; the examiner understands the vehicle feature control system including actuators 240 to be at least equivalent to a “dynamic grid system” where the vehicle control system and actuators are used to adjust the vehicle features such as seat position to meet user preferences (see the Applicant’s instant specification where the dynamic grid system is described as being used to “alter the vehicle configuration to meet the desired vehicle characteristic” or “change a characteristic of the vehicle to meet the passenger's desired vehicle characteristic” in paragraphs [0025-0027] for example)).
Coburn (US 11,117,534 B2) teaches wherein the dynamic grid system is configured to implement the change to the vehicle when a user device associated with the request is within a threshold distance of the vehicle (From column 6 line 31 to column 7 line 52, Coburn teaches in step 410 that as the user moves into range of sensor 44b (or within a threshold distance of the vehicle), a digital signature and/or certificate of authorization associated with the user may be received from personal device 46 (user device) to determine if the user is new or has previously operated vehicle 10, and when the user approaching vehicle 10 is determined to have previously operated vehicle 10, processor 64 institutes a set of adjustments for one or more of the adjustable components via actuator(s) 40 (dynamic grid system) that were previously made by the user or previously determined by controller 60 to be appropriate for the user).
Although Bartel (US 2017/0316696 A1) teaches a user interface configured to present a plurality of vehicle options to a user and wherein the request indicates the desired vehicle characteristic that was selected from the plurality of vehicle options (In paragraph [0025], Bartel teaches generating a user interface to enable the user to create (from at least a plurality of vehicle options) a rider accessibility profile 132; see also paragraph [0028-0029], where Bartel teaches that when a pick-up request is received, the rider profile 132 is used to determine whether the requesting user has any requirements or preferences, such as any preferred features of the requested transport vehicle, and identifies one or more optimal vehicles to service the pick-up request based on the vehicle features and/or preferences indicated in the rider profile data), the prior art of record, alone or in combination, does not explicitly disclose wherein the determination of the change to the vehicle that will satisfy the vehicle characteristic comprises determining a vehicle configuration scheme that includes a vehicle configuration option of all possible configuration options that are associated with the vehicle, and wherein the all possible configuration options are based on a combination of available seats, available workspace options, and available vehicle features.

Similar reasoning is applied to independent claims 21 and 22. Therefore, claims 1-6, 8-16, 18-19, and 21-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665